DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 11-13, 17, 21, 22, and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Winger (US 2011/0095652 A1).

Instant Claim 1: An energy harvesting power bank for providing power, said energy harvesting power bank including a generally elongated body with an internal area,  (“A holster for a handheld electronic device. The holster has integrated therein one or more piezoelectric elements that provide an output voltage to the handheld electronic device upon insertion of device in the holster.” (Winger, abstract)  The holster of Winger corresponds to the energy harvesting power bank of the claim.
In addition, fig 2 of Winger illustrates the holster 21 as having an elongated body.)

said generally elongated body comprising: a suspension frame configured and arranged to be frictionally and fixedly supported within said internal area;  (Referring to fig 2 of Winger, the interior surface of the housing of holster 21 corresponds to the suspension frame of the claim.)

a piezoelectric mass configured to produce an electrical charge in response to an impact;  (“The holster has integrated therein one or more piezoelectric elements that provide an output voltage to the handheld electronic device upon insertion of device in the holster. … The output voltage is generated by harvesting vibration energy at the piezoelectric elements upon the holster being subjected to acceleration caused by a user carrying the holster when walking, running, or during any other suitable activity.” (Winger, abstract)  The piezoelectric elements of Winger correspond to the piezoelectric mass of the claim.)

a first resilient member having opposed ends attached to said suspension frame and said piezoelectric mass; an additional resilient member having opposed ends attached to said suspension frame and said piezoelectric mass, said additional resilient member being diametrically opposed to said first resilient member;  (“The connection of each piezoelectric element 26 (fig 4) to the charging circuitry is typically done though a pair of conductors (not shown), with a first conductor connecting the charging circuitry 32 to a first surface of the piezoelectric material of the piezoelectric element 26, and a second conductor connecting the charging circuitry 32 to a second surface of the piezoelectric material of the piezoelectric element 26.” (Winger, paragraph 30)  The conductors of Winger correspond to the first resilient member and additional resilient member of the claim.)

wherein, upon movement of said elongated body, said piezoelectric mass impacts upon a surface of said internal area thereby producing an electrical charge;  (“The acceleration causes the piezoelectric elements to deform, which generates the voltage in question.” (Winger, paragraph 19)  Referring to fig 4 of Winger, the piezoelectric elements 26 impact upon charging circuitry 32.)

an energy harvester electronics configured to receive said electrical charge, said energy harvester electronics conditioning said electrical charge into a regulated output voltage;  (“The piezoelectric members 26 (fig 5A) provide a time-varying input voltage (this voltage being output from the piezoelectric members 26 but being input to the charging circuitry 32) that is input into the rectifier module 42. In turn, the rectifier module 42 provides a rectified voltage to the capacitor assembly 42, which can include one or more capacitors that are charged by the rectified voltage.” (Winger, paragraph 33)  The charging circuitry 32 of Winger (which contains the rectifier module 42) corresponds to the energy harvester electronics of the claim.)

said elongated body further comprises a charging port, wherein said regulated output voltage is configured to supply power to said charging port.  (“The discharge circuitry 46 (fig 5A), in accordance with pre-determined parameters, causes the capacitors of the capacitor assembly 44 to discharge and provides an output voltage to an HED electrically connected to the connector 30.” (Winger, paragraph 31)  The connector 30 of Winger corresponds to the charging port of the claim.)


Instant Claim 11: The energy harvesting power bank of claim 1, further comprising: a circuit board housed within said internal area of said elongated body; wherein said energy harvester electronics is arranged and mounted on said circuit board; wherein, said charging port is operably arranged and mounted on said circuit board.  (The electronics illustrated in fig 5A of Winger is arranged on a circuit board.)


Instant Claim 12: The energy harvesting power bank of claim 1, further comprising: an onboard rechargeable battery, wherein, said regulated output voltage is communicated to said onboard rechargeable battery for availability to said charging port thereby providing for a self-charging power bank.  (“The holster of present disclosure can itself include a rechargeable battery that can be recharged upon the holster, and its piezoelectric elements, being subjected to vibrations.” (Winger, paragraph 36)


Instant Claim 13: The energy harvesting power bank of claim 1, wherein a piezoelectric film is disposed within said internal area of said elongated body, said piezoelectric film is configured to produce an electrical charge in response to said impact.  (“The output voltage is generated by harvesting vibration energy at the piezoelectric elements upon the holster being subjected to acceleration caused by a user carrying the holster when walking, running, or during any other suitable activity.” (Winger, abstract)  The area of the piezoelectric elements of Winger which generates voltage corresponds to the piezoelectric film of the claim.)


Instant Claim 17: An energy harvesting power bank for providing power, said energy harvesting power bank including a generally elongated body having an internal area delineated by an interior surface,  (“A holster for a handheld electronic device. The holster has integrated therein one or more piezoelectric elements that provide an output voltage to the handheld electronic device upon insertion of device in the holster.” (Winger, abstract)  The holster of Winger corresponds to the energy harvesting power bank of the claim.
In addition, fig 2 of Winger illustrates the holster 21 as having an elongated body.)

said generally elongated body comprising: a piezoelectric film affixed to said interior surface of said internal area, said piezoelectric film is configured to produce an electrical charge in response to an impact;  (“The holster has integrated therein one or more piezoelectric elements that provide an output voltage to the handheld electronic device upon insertion of device in the holster. … The output voltage is generated by harvesting vibration energy at the piezoelectric elements upon the holster being subjected to acceleration caused by a user carrying the holster when walking, running, or during any other suitable activity.” (Winger, abstract)  The piezoelectric elements of Winger correspond to the piezoelectric film of the claim.  Referring to fig 4 of Winger, the piezoelectric elements 26 impact upon charging circuitry 32.)

a suspension frame configured and arranged to be frictionally and fixedly supported within said internal area;  (This limitation of claim 17 is included within claim 1, and thus, is rejected under similar rationale.)

a body of mass configured to impact said piezoelectric film in response to movement of said elongated body;  (“Each piezoelectric element 26 is electrically connected to charging circuitry 32 disposed at the bottom region of the holster 21, as shown at FIGS. 3 and 4.” (Winger, paragraph 30)  The charging circuitry 32 of Winger corresponds to the body of mas of the claim.  Referring to fig 4 of Winger, the charging circuitry 32 impacts the piezoelectric elements 26.)

a first resilient member having opposed ends attached to said suspension frame and said body of mass; an additional resilient member having opposed ends attached to said suspension frame and said body of mass, said additional resilient member being diametrically opposed to said first resilient member;  (This portion of claim 17 is included within claim 1, and thus, is rejected under similar rationale.)

wherein, upon movement of said elongated body, said body of mass impacts upon said piezoelectric film thereby producing an electrical charge;  (“The acceleration causes the piezoelectric elements to deform, which generates the voltage in question.” (Winger, paragraph 19)  Referring to fig 4 of Winger, the charging circuitry 32 impacts upon the piezoelectric elements 26.)

an energy harvester electronics configured to receive said electrical charge, said energy harvester electronics conditioning said electrical charge into a regulated output voltage; said elongated body further comprises a charging port, wherein said regulated output voltage is configured to supply power to said charging port.  (This portion of claim 17 is included within claim 1, and thus, is rejected under similar rationale.)


Instant Claim 21: (Claim 21 is substantially identical to claim 11, and thus, is rejected under similar rationale.)


Instant Claim 22: (Claim 22 is substantially identical to claim 12, and thus, is rejected under similar rationale.)


Instant Claim 26: The energy harvesting power bank of claim 17, wherein said interior surface of said internal area has disposed thereabout a plurality of recesses, said piezoelectric film overlies said recesses such that a space is created; wherein, impacting of said body of mass against said piezoelectric film overlying said recesses permits said piezoelectric film to deflect into said space creating additional conditions of high stress thereby generating more power available to be conditioned by said energy harvester electronics.  (Referring to fig 4 of Winger, the space between each of the piezoelectric elements 26 corresponds to the recesses of the claim.)



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-4 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Winger.

Instant Claim 2:  The energy harvesting power bank of claim 1, wherein said energy harvester electronics comprises: a bridge rectifier configured to receive and convert said electrical charge to a DC voltage;  (“The piezoelectric members 26 (fig 5A) provide a time-varying input voltage (this voltage being output from the piezoelectric members 26 but being input to the charging circuitry 32) that is input into the rectifier module 42. In turn, the rectifier module 42 provides a rectified voltage to the capacitor assembly 42, which can include one or more capacitors that are charged by the rectified voltage.” (Winger, paragraph 33)  The rectifier module 42 of Winger corresponds to the bridge rectifier of the claim.
Although Winger does not explicitly teach that the rectified voltage provided by the rectifier module 42 to the capacitor assembly 44 is a DC voltage, by official notice it would be obvious that DC voltage would be provided.)

a short term storage capacitor configured to store said DC voltage, said short term capacitor is of a relatively small value having a high voltage rating;  (The capacitors within the capacitor assembly 44 of Winger correspond to the short term storage capacitor of the claim.  The value and voltage rating of the capacitors are relative.)

a DC-DC converter configured to convert voltage stored on said short term capacitor to a low voltage at a low impedance;  (Although Winger does not explicitly teach a DC-DC converter, by official notice DC-DC converters are common electrical components and would be obvious to include within the complex charging circuitry 32 of Winger.)

a long term storage capacitor configured to store said low voltage at a low impedance, said long term capacitor is of a larger value and of a lower voltage rating in relation to said short term capacitor;  (The capacitors within the capacitor assembly 44 of Winger correspond to the long term storage capacitor of the claim.  It would be obvious for some capacitors of Winger to have a larger value and a lower voltage rating than other capacitors, as there are a finite number of possibilities – less than, equal to, or larger than.)

a regulator configured to regulate voltage stored on said long term capacitor into said regulated output voltage.  (“In turn, the rectifier module 42 (fig 5A) provides a rectified voltage to the capacitor assembly 42, which can include one or more capacitors that are charged by the rectified voltage.” (Winger, paragraph 33)  The rectifier module 42 of Winger corresponds to the regulator of the claim.)

Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the holster as taught by Winger; with the DC-DC converter.


Instant Claim 3: The energy harvesting power bank of claim 2, wherein said high voltage rating of said short term storage capacitor has a working voltage higher than a no-load output value of voltage coming from said bridge rectifier.  (It would be obvious for some working voltages of Winger to be larger than other working voltages, as there are a finite number of possibilities – less than, equal to, or larger than.)


Instant Claim 4: The energy harvesting power bank of claim 2, wherein said larger value of said long term storage capacitor is of a sufficient value configured to provide a constant source of voltage to said regulator.  (The value of the capacitors of Winger must necessarily be of a sufficient value in order for the holster 21 to operate properly.)


Instant Claim 18: (Claim 18 is substantially identical to claim 2, and thus, is rejected under similar rationale.)


Instant Claim 19: (Claim 19 is substantially identical to claim 3, and thus, is rejected under similar rationale.)


Instant Claim 20: (Claim 20 is substantially identical to claim 4, and thus, is rejected under similar rationale.)



Allowable Subject Matter
Claims 5-10, 14-16, and 23-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: With respect to claim 5, the prior art fails to teach or fairly suggest “a first impact disc secured to said upper surface; a second impact disc secured to said bottom surface; wherein, upon impact of said piezoelectric mass electrical charges within said piezoelectric layer appears on said first impact disc and said second impact disc”.

With respect to claim 14, the prior art fails to teach or fairly suggest “said suspension frame comprises: a first pentagonal frame and a second pentagonal frame each having an upper end and a base member; said first pentagonal frame and said second pentagonal frame are disposed orthogonally to one another having said upper ends fixed together at an apex and said base members connected intermediately at an intersection point”.
Claim 23 contains the same allowable subject matter as claim 14.

The claims depending from claim 5, claim 14, and claim 23 further limit claim 5, claim 14, and claim 23, respectively, and thus, are also objected to.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yaron Cohen whose telephone number is (571)270-7995.  The examiner can normally be reached on Monday - Friday 8:30 AM to 5:00 PM
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/YARON COHEN/
Examiner, Art Unit 2696